Citation Nr: 0502383	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Denver, Colorado that 
denied a compensable rating for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his PTSD is more severe than 
currently evaluated.  He alleges that the RO relied heavily 
on the opinion from a VA examiner who had examined him in 
August 2000 and determined the veteran did not have PTSD, and 
ignored other evidence showing a disability from PTSD, 
including a VA examination done by a different examiner in 
August 2000.  The veteran also submitted evidence suggesting 
that his PTSD has worsened since he was last examined in 
2000, including a report of hospitalization from August to 
September 2001 for PTSD symptoms.  

A review of the record does reflect that the veteran has had 
differential diagnoses of other psychiatric disorders in 
addition to his service connected PTSD.  The RO in its March 
2002 and April 2002 rating decisions is noted to have listed 
several psychiatric disorders, including bipolar disorder and 
substance abuse disorder, among others as non-service 
connected disorders.           

Further complicating matters is the fact that there have been 
conflicting opinions as to whether the veteran has any 
disability stemming from PTSD.  The Board notes that VA 
examiners, Dr. Storter in a January 2000 VA examination and 
Dr. Sammons in an August 2000 VA examination opined that the 
veteran did not carry a diagnosis of PTSD, but attributed his 
disability to non service connected psychiatric disorders 
such as schizophrenia and psychotic disorder NOS and alcohol 
abuse, among others.  This is in conflict with an August 2000 
VA examination report from a different examiner who did 
diagnose PTSD in addition to other psychiatric disorders.   

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC should send the veteran 
and his representative a notice letter 
that specifically tells the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 38 
U.S.C. §§ 5109B, 7112.  A record of this 
notification must be incorporated into 
the claims file. 

2.  After completion of the above, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
level of his service connected PTSD.  The 
examination should be conducted by a 
board of two (2) psychiatrists who have 
not heretofore seen or examined him.  The 
claims folder must be made available to 
the examiners for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial 
inadaptability/employability caused by 
the veteran's service-connected PTSD.  If 
other psychiatric disorders are shown 
besides PTSD, the examiner should provide 
a diagnosis and state an opinion as to 
the degree of social and industrial 
inadaptability/employability caused by 
these other disorders.  In assigning GAF 
scores, the examiners should provide a 
separate GAF for the service connected 
PTSD as compared to any other psychiatric 
disorder found.  

3.  After the development requested above 
is completed to the extent possible, the 
AMC should readjudicate the claim.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  
Then, if otherwise in order, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 
7112.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




